Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2456
                       Lower Tribunal No. 19-27138
                          ________________


                          Yessenia Gonzalez,
                                  Appellant,

                                     vs.

                           Lazaro Vento, Jr.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Scott M.
Bernstein, Judge.

     Manuel Soto Diaz (Deltona), for appellant.

     The Bravo Law Firm, PLLC, and Jason Bravo, for appellee.


Before FERNANDEZ, C.J., and SCALES, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.